



SUMMARY OF OUTSIDE DIRECTOR COMPENSATION


Effective January 1, 2017, compensation paid to non-employee directors of the
Company is as follows:


Cash Compensation
•
An annual cash retainer of $85,000, paid quarterly in advance.

Annual retainers of $132,000 for the Non-Executive Chairman, if any, $30,000 for
the Lead Director, if any; $22,500 for the Audit Committee Chair, $20,000 for
the HR Committee Chair; and $15,000 for the Governance Committee Chair, each
paid quarterly in advance.


•
Annual Committee member retainers of $7,500 for Audit Committee members, $5,000
for HR Committee members; and $5,000 for Governance Committee members, each paid
quarterly in advance.

•
A fee of $1,000 for each Executive Committee meeting attended in person or by
telephone.



Outside directors may elect to defer their cash compensation under the DENTSPLY
International Inc. Directors' Deferred Compensation Plan (as amended).


Equity Compensation
•
An annual grant of options to purchase a number of shares of common stock equal
in value to $87,500, calculated using the Black-Scholes valuation method. The
stock options vest in full one year from the date of grant and have an exercise
price equal to the closing price of the Company's common stock on the date of
grant. Stock options are exercisable for ten years from the grant date, subject
to earlier expiration in the event of termination or retirement.



•
An annual grant of restricted stock units (RSUs), the number of which is
determined by dividing $87,500 by the closing price of the Company's common
stock on the date of grant. The RSUs vest one year from the date of grant and
are payable to outside directors in shares of common stock upon vesting unless
the director elects to defer settlement of the RSUs to a future date. Outside
directors are entitled to receive dividend equivalents on the RSUs in the event
the Company pays a regular cash dividend on its common stock.














